This was a certiorari to the Sessions, brought to quash the proceedings relative to the laying out a highway in Shirley, upon the petition of Chase Al. The Court of Sessions, without * notice to the town, adjudged the way prayed [ * 171 ] ,for to be of common convenience and necessity, and appointed a committee to lay it out. And for this cause the

Proceedings were quashed. 

(a)



 Commonwealth vs. Peters, 3 Mass. Rep. 229. —Commonwealth vs. Cambridge, 4 Mass. Rep. 627. — Same vs. Same, 7 Mass Rep. 158 — Commonwealth vs. Coombs, 2 Mass. Rep. 489.— Commonwealth vs. Great Barrington, 6 Mass. Rep. 492.